Citation Nr: 0740589	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a substantive appeal was timely filed from a November 
2002 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to May 1949 
and from July 1949 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In that decision, the RO 
determined that a timely appeal had not been filed from a 
November 2002 rating decision, which was therefore final, and 
for which new and material evidence was required to reopen 
the claim therein.   

The veteran and his wife testified before the undersigned at 
an August 2007 Travel Board hearing at the RO.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2007).

 
FINDINGS OF FACT

1.  On December 18, 2002, the RO notified the veteran of a 
November 2002 rating decision on 10 issues, for which in 
January 2003 the veteran submitted a statement accepted by 
the RO as a notice of disagreement.  

2.  On June 14, 2004, the RO issued a statement of the case.

3.  After June 14, 2004, no further communication from the 
veteran or any representative was received by VA until March 
17, 2005, when the veteran filed a substantive appeal 
regarding the November 2002 rating decision. 

4.  The veteran is not mentally incompetent, and does not 
have a guardian appointed to act on his behalf.

CONCLUSION OF LAW

The veteran failed to submit a timely substantive appeal to 
perfect an appeal as to the November 2002 rating decision. 38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007). The Board finds, however, 
that the statute and the regulations are inapplicable in this 
case. 

VA's General Counsel issued a decision, which found that 
under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit. Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit. See 
VAOPGCPREC 5-2004 (June 2004); see also Manning v. Principi, 
16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (Court held that the VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

As this claim is limited to a retroactive review of the 
evidence of record and is decided as a matter of law, the 
Board finds that the duty to notify and assist provisions of 
the VCAA are inapplicable.  Morris v. Principi, 239 F.3d 
1292, 1295 (Fed. Cir. 2001); VAOPGCPREC 5-2004 (June 23, 
2004).  Therefore, in a case such as this, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, for the reasons stated above.  As 
such, the Board finds that no prejudice accrues to the 
veteran in proceeding to the merits of his claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).

II.  Analysis

On December 18, 2002, the RO notified the veteran of a 
November 2002 rating decision, in which the RO: 

(1) granted service connection for (A) post-traumatic 
stress disorder (PTSD), assigning that disorder a 50 
percent disability rating effective May 7, 2001; (B) 
psoriasis, assigning that disorder a zero percent 
disability rating effective May 7, 2001; and (C) 
bilateral hearing loss, assigning that disorder a zero 
percent disability rating effective May 7, 2001;

(2) denied service connection for (A) dental injury 
resulting from dental trauma; (B) residuals of a head 
injury; (C) malaria; (D) history of duodenal ulcer and 
status post gastrointestinal bleeding (claimed as 
ulcers); (E) history of glaucoma, cataracts, and floater 
(claimed as vision problems); (F) peripheral vascular 
disease, bilateral lower extremities (claimed as cold 
injury and frostbite, bilateral toes); and

(3) denied entitlement to a total disability rating 
based on individual unemployability (TDIU).

On January 30, 2003, the veteran submitted a notice of 
disagreement, thereby initiating an appeal to the Board with 
respect to the November 2002 rating decision.  In a statement 
received in February 2003, the veteran clarified his intent 
to appeal all of the issues listed above except for with 
respect to the claimed history of glaucoma, cataracts, and 
floater (claimed as vision problems).  

On June 14, 2004, the RO issued a statement of the case (SOC) 
addressing those issues.  On March 17, 2005, the veteran 
submitted a VA Form 9, Appeal to the Board (substantive 
appeal), in which he indicated that he wanted to appeal all 
of the issues listed on the June 2004 SOC. 
 
The following rules apply with respect to commencement and 
perfection of an appeal.  An appeal consists of a timely 
filed Notice of Disagreement (NOD), in writing, and after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A claimant, or his representative, must file a NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him; otherwise, that determination 
becomes final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a).  The date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of the mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105 
(d)(3).  An RO may close an appeal without notice to an 
appellant for failure to respond to an SOC within the period 
allowed.  See 38 C.F.R. § 19.32 (2007).

An extension for filing a substantive appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303.  However, except as 
provided under 38 C.F.R. § 20.302(b), filing additional 
evidence after the receipt of a notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. § 
20.304.

If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

On review of the complete record, the Board finds that the 
veteran did not file a timely substantive appeal regarding 
the RO's November 2002 rating decision. 

In this regard, the RO notified the veteran of the November 
2002 rating decision on December 18, 2002; and properly 
advised the veteran as to his appellate rights at that time 
by enclosing a VA Form 4107.  The veteran submitted a timely 
NOD as to that decision, and then the RO sent him a 
responsive SOC on June 14, 2004.

The SOC notified the veteran that he had to file a 
substantive appeal within 60 days from the date of the SOC, 
that is, within 60 days of June 14, 2004; or within the 
remainder of the one year period from the date of notice of 
the decision being appealed, that is, within the remainder of 
the one year period starting from December 18, 2002.

However, the record reflects that no correspondence was 
thereafter received from the veteran or any representative 
within 60 days of the SOC or within the remainder of the one 
year period from the date of notice of the decision being 
appealed.  No additional correspondence was received from the 
veteran until March 17, 2005, when the veteran submitted a VA 
Form 9, in which he indicated he wanted to appeal all of the 
issues listed on the June 2004 SOC.  

In March 2005, the RO notified the veteran of its decision 
that the March 17, 2005 VA Form 9 was untimely with respect 
to the November 2002 rating decision; and that therefore, the 
November 2002 rating decision was final, requiring new and 
material evidence to reopen the claim therein.  

In the veteran's timely March 2006 notice of disagreement as 
to the RO's March 2005 decision, the veteran maintained that 
he submitted the VA Form 9 when he did because he was 
incapacitated both mentally and physically throughout the 
filing time period.  He stated that he had an aneurism 
repaired in July 2003 at which time a sponge was left inside 
his stomach.  He stated that he had numerous complications 
before this was discovered in February 2005.  He stated that 
he was also diagnosed with dementia before the sponge was 
found; and he had problems with his blood pressure.  He 
stated that if not for these problems he would not have 
missed the 60 day time limit; if he had "been in my right 
mind."  At his August 2007 Travel Board hearing, the veteran 
testified and essentially reiterated these assertions.

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit held that, for 
the purposes of determining whether a claimant timely 
appealed to that particular court, equitable tolling is 
available where a veteran is able to show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society. Id. at 1321. 

Here, the record contains no indication that the veteran was 
so incapacitated by mental illness-or physical illness for 
that matter-that he could not manage his affairs, to include 
being unable to file the required evidence or forms.  The 
Board has reviewed the VA clinical records during the period 
between June 14, 2004 (the date of the SOC) and March 17, 
2005 (date of submission of the VA Form 9).  That review does 
not show that the veteran lacked the mental or physical 
capacity necessary to file the required substantive appeal at 
any time within the 60 day required filing time period, or at 
any time during the entire period before he finally submitted 
his substantive appeal.    

VA clinical records show that the veteran underwent abdominal 
aortic aneurysmectomy in July 2003, and coronary artery 
bypass graft in May 2003.  A March 2004 report of contact 
shows that at that time, the veteran spoke to the RO and 
asked about the status of his appeal as he had not received a 
SOC.  

VA psychiatry records of treatment in July 2004 and on August 
10, 2004-within the 60 day period-shows that at those 
visits, on mental status examination, in July the veteran was 
alert and oriented to person, place, time, and situation.  He 
was neat and well-groomed.  His affect was depressed, and 
congruent with his mood.  His speech was clear and relevant.  
There was no evidence of perceptual disturbance or 
abnormality in content or form of thought.  There was no 
evidence of impaired judgment or risk of dangerous behavior 
to self or others.  

On August 10, 2004, the veteran was alert and oriented to 
person, place, time, and situation.  He was neat and well-
groomed.  His affect was less depressed than on previous 
visits.  He smiled appropriately.  His conversation was 
spontaneous, and speech was clear and relevant.  There was no 
evidence of perceptual disturbance or abnormality in content 
or form of thought.  There was no evidence of impaired 
judgment.  This note is dated just four days prior to the end 
of the 60 day period provided to the veteran to submit a 
substantive appeal. 

Subsequent VA psychiatry treatment records, during the period 
before the veteran submitted his VA Form 9 on March 17, 2005, 
show findings essentially similar when seen in September 
2004, January 2005, and on March 8, 2005.

A March 16, 2005 VA treatment record shows that the physician 
and the veteran discussed CT scan findings.  The physician 
noted that the veteran had been unable to make an initial 
visit that had been scheduled for February 23, because he had 
been out of town.

A VA surgery pre-operation note of March 31, 2005 shows that 
when the veteran was seen then, prior to surgical removal of 
a foreign body, his mental status was that he was awake and 
alert.  At that time, he and the physician discussed the 
proposed surgery. 

These clinical records cover the period from the time of the 
issuance of the SOC on June 14, 2004 to the time when the 
veteran submitted his VA Form 9 on March 17, 2005.  These 
records generally show that the veteran continued to be able 
to make regular visits for treatments at VA, and to discuss 
his medical case with treatment providers.  The Board finds 
that the VA psychiatric records from July 2004 and August 
2004 are particularly probative, as they are dated within the 
60 day appeal period.  While these show that the veteran was 
ill, they also show that he was not mentally or physically 
incapacitated.  These records are inconsistent with the 
veteran's assertion that he failed to file a timely 
substantive appeal because he was incapacitated mentally and 
physically during the required 60 day time period for filing.  

There is no indication in these records, however, that at any 
time during this period, the veteran had a mental illness-or 
physical illness-that rendered him incapable of rational 
thought or deliberate decision making, or otherwise incapable 
of handling his own affairs or unable to function in society; 
nor specifically do these records show that the veteran was 
unable to submit a timely substantive appeal.  In sum, the 
evidence does not show that the failure to file a timely 
substantive appeal was the direct result of any mental or 
physical incapacitation during the relevant 60 day period.  

38 C.F.R. § 3.353(a) defines a mentally incompetent person as 
"one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation."  Though 
there is a VA social work treatment record containing a 
notation that the veteran was "with PTSD and increasing 
dementia," the veteran does not have a guardian appointed 
for him, and there is no medical evidence showing that the 
veteran has been not competent to manage his benefit payments 
without restriction.  There is no evidence of record that the 
veteran was deemed to be mentally incompetent during the 
period under consideration.

The record contains no indication that the veteran was so 
incapacitated by mental illness (or physical illness), that 
he could not manage his affairs, to include being unable to 
file the substantive appeal. Cf. McPhail v. Nicholson, 19 
Vet. App. 30, 33 (2005).  In the absence of specific evidence 
of profound illness, the Board rejects the contention that 
the veteran's mental and physical problems form a basis for 
equitable tolling.  See Barrett, 363 F. 3d at 1321 [which 
addresses mental problems, and stands for the notion that a 
medical diagnosis alone or vague assertions of mental 
problems will not suffice].  Thus, equitable tolling is not 
available here.

Thus, the Board finds that there was no document received 
within one year of notice of the November 2002 rating 
decision, or within 60 days of the June 2004 SOC, that could 
be reasonably construed as a Substantive Appeal regarding the 
November 2002 rating decision, or as a request for an 
extension under 38 C.F.R. § 20.303.

Because the veteran did not timely file a substantive appeal 
regarding the November 2002 rating decision issued by the RO, 
the Board lacks jurisdiction to adjudicate the issues on the 
merits.  Therefore, his appeal must be dismissed.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 
20.200, 20.201, 20.202, 20.302 (2007).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").


ORDER

The appeal of the November 2002 rating decision is dismissed.

 

____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


